         Case 4:17-cr-00116-DPM Document 289 Filed 08/24/20 Page 1 of 3

                       UNITED STATES COURT OF APPEALS
                           FOR THE EIGHTH CIRCUIT

                                     ___________________

                                         No: 20-2593
                                     ___________________

                                    United States of America

                                                Plaintiff - Appellee

                                                  v.

                        Christopher Bernard Bell, also known as Boonie

                                   Defendant - Appellant
______________________________________________________________________________

        Appeal from U.S. District Court for the Eastern District of Arkansas - Central
                                  (4:17-cr-00116-DPM-2)
______________________________________________________________________________

                                          JUDGMENT


Before GRUENDER, KELLY, and ERICKSON, Circuit Judges.


       This court has reviewed the original file of the United States District Court. It is ordered

by the court that the judgment of the district court is summarily affirmed. See Eighth Circuit

Rule 47A(a).

                                                       August 24, 2020




Order Entered at the Direction of the Court:
Clerk, U.S. Court of Appeals, Eighth Circuit.
____________________________________
            /s/ Michael E. Gans




   Appellate Case: 20-2593         Page: 1       Date Filed: 08/24/2020 Entry ID: 4948148
          Case 4:17-cr-00116-DPM Document 289 Filed 08/24/20 Page 2 of 3

                              United States Court of Appeals
                                      For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                     St. Louis, Missouri 63102
                                                                              VOICE (314) 244-2400
Michael E. Gans
                                                                                FAX (314) 244-2780
 Clerk of Court
                                                                              www.ca8.uscourts.gov

                                                            August 24, 2020


Mr. Christopher Bernard Bell
FEDERAL CORRECTIONAL INSTITUTION
31356-009
P.O. Box 3000
Forrest City, AR 72336-0000

         RE: 20-2593 United States v. Christopher Bell

Dear Mr. Bell:

        Enclosed is a copy of the dispositive order in the referenced appeal. Please note that
FRAP 40 of the Federal Rules of Appellate Procedure requires any petition for rehearing to be
filed within 14 days after entry of judgment. Counsel-filed petitions must be filed electronically
in CM/ECF. Paper copies are not required. This court strictly enforces the 14 day period. No
grace period for mailing is granted for pro-se-filed petitions. A petition for rehearing or a
motion for an extension of time must be filed with the Clerk's office within the 14 day period.

                                                            Michael E. Gans
                                                            Clerk of Court

BNW

Enclosure(s)

cc:      Ms. Allison Waldrip Bragg
         Mr. Jim McCormack
         Mr. Cameron C. McCree
         Ms. Benecia Betton Moore

           District Court/Agency Case Number(s): 4:17-cr-00116-DPM-2




      Appellate Case: 20-2593      Page: 1           Date Filed: 08/24/2020 Entry ID: 4948148
             Case 4:17-cr-00116-DPM Document 289 Filed 08/24/20 Page 3 of 3


From:           ca08ml_cmecf_Notify@ca8.uscourts.gov
Subject:        20-2593 United States v. Christopher Bell "judgment filed sua sponte affirmed 47A" (4:17-cr-00116-DPM-2)
Date:           Monday, August 24, 2020 9:15:32 AM




***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.

                                                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 08/24/2020
Case Name:        United States v. Christopher Bell
Case Number:   20-2593
Document(s): Document(s)


Docket Text:
JUDGMENT FILED - This case is summarily affirmed in accordance with Eighth Circuit Rule 47A. RAYMOND W. GRUENDER, JANE KELLY and
RALPH R. ERICKSON Adp July 2020 [4948148] [20-2593] (Britny Williams)

Notice will be electronically mailed to:

Ms. Allison Waldrip Bragg: allison.bragg@usdoj.gov, corey.taylor@usdoj.gov, stephanie.mazzanti@usdoj.gov, john.webster@usdoj.gov,
leslie.bright@usdoj.gov
Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov
Mr. Cameron C. McCree, Assistant U.S. Attorney: cameron.mccree@usdoj.gov, francesca.grant@usdoj.gov, caseview.ecf@usdoj.gov,
stephanie.mazzanti@usdoj.gov, john.webster@usdoj.gov, leslie.bright@usdoj.gov
Ms. Benecia Betton Moore, Assistant United States Attorney: benecia.moore@usdoj.gov, sonia.dickson@usdoj.gov, stephanie.mazzanti@usdoj.gov,
john.webster@usdoj.gov, leslie.bright@usdoj.gov


Notice will be mailed to:


Mr. Christopher Bernard Bell
FEDERAL CORRECTIONAL INSTITUTION
P.O. Box 3000
Forrest City, AR 72336-0000

The following document(s) are associated with this transaction:
Document Description: Cover Letter
Original Filename: /opt/ACECF/live/forms/BritnyWilliams_202593_4948148_GeneralCoverLetters_122.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=08/24/2020] [FileNumber=4948148-0]
[431c2f63e712052b694f117adf8dc34186a5c3733ee64cebbb86c3b434287711a67209dd37920c18956383caca16c080ff05b76eaa661734fbabae476ddbb220]]
Recipients:

       Mr. Christopher Bernard Bell
       Ms. Allison Waldrip Bragg
       Mr. Jim McCormack, Clerk of Court
       Mr. Cameron C. McCree, Assistant U.S. Attorney
       Ms. Benecia Betton Moore, Assistant United States Attorney

Document Description: Judgment: Judge Directed
Original Filename: /opt/ACECF/live/forms/BritnyWilliams_202593_4948148_JudgmentsJudgeDirected_127.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=08/24/2020] [FileNumber=4948148-1]
[87dbb023872680c075f112381078299e50fdf81c3e39027527bb97844cee69d8c143e03bc93bf0d519f2a5d1d01f1460515fb664502d5f2b309db0b2f42251a0]]
Recipients:

       Mr. Christopher Bernard Bell
       Ms. Allison Waldrip Bragg
       Mr. Jim McCormack, Clerk of Court
       Mr. Cameron C. McCree, Assistant U.S. Attorney
       Ms. Benecia Betton Moore, Assistant United States Attorney

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4948148
RELIEF(S) DOCKETED:
   affirmed 47A
DOCKET PART(S) ADDED: 6597719, 6597720, 6597721
